DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
Applicant’s amendment to the independent claims and arguments have been considered.  Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment also raises 112(a) issues to the claims.  Applicant’s arguments do not indicate where in the specification there is support for the amendments.  Accordingly, the examiner has reviewed the specification and has arrived at the conclusion that the specification does not support Applicant’s amended claims.  For sake of brevity, please see the 35 U.S.C. 112(a) section of this official action for the examiner’s rationale and analysis.  
Moreover, the previous indication of allowable subject matter of claims 5-7, 12-14 and 19-20 is now withdrawn/no longer applies in view of further search and 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 15, 16 and 18-20, the instant claims recite the limitation of "memory device storing instructions". The claims are directed toward an article of manufacture and normally would be statutory.  However, the specification, at para. 103, only devices “machine-readable medium” to exclude signals per se, and otherwise describes memory in an open-ended fashion, and could potentially include datastores, databases (see para. 33 and 35), and/or basically anything that is accessible by hardware modules (see para. 91).  Thus, under the broadest reasonable interpretation of "memory device", the claim is directed toward non-statutory type memory devices such as transitory signals and propagating waves.  Applicant is advised to amend the respective claims to exclude such transitory embodiments by adding “non-transitory” to the claims, which would render the claims statutory; or amend the claims to be directed to “machine-readable medium” which the specification defines to exclude signals per se. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1, 8 and 15, the specification does not support the amended and newly added feature of:
providing the source data and the coarse 3D model to a machine learning model trained to analyze the source data and the coarse 3D model and to generate a corrective shape residual, the corrective shape residual models a deformation of a mesh of the coarse 3D model for generating a fitted 3D model; 
obtaining the corrective shape residual from the machine learning model; and 
producing the fitted 3D model by applying free-form deformation to the mesh of the coarse 3D model to refine a shape of the mesh according to the corrective shape residual” as recited in claim 1 and similarly in claims 8 and 15. 
As noted above, Applicant’s Remarks do not provide any indication of where in the specification there is support for the above amendment. 
	Accordingly, the examiner has carefully reviewed Applicant’s specification and, likewise, cannot find any support for the above amendment, as described below.  Figure 5 of Applicant’s specification provides the most support for a machine learning model, which can correspond to Fig. 5: 515 network.  As described in para. 70 of Applicant’s specification, the network 515 can implemented by various types of machine learning architectures, thereby corresponding to the claimed “machine learning model”. 
	Looking at Figure 5, what is provided to the network 515 is 505, source data.  The source data 505 may be a 2D (RGB) image, a 3D (RGB-D) image, and/or depth (D) information representing the face of a human subject (see specification, para. 70).  This, however, does not include “coarse 3D model” as claimed. The specification describes and illustrates only source data to be provided to a network/machine learning model.  
Moving on to para. 71, the network 515 can then output the corrective shape with the residual As 520 in parallel with 3DMM parameters, which are: coefficients 525 and parameters 510.  The coefficients 525 describe the shape of the face (a) and the skin reflectance (#) of the subject in the source data 505. The parameters 510 include the Pcam representing the camera projection matrix, and the Ppos representing the pose of the mesh in the camera coordinate system.  Therefore, the above “providing” 
The above producing step is rejected because it depends on the previous providing step.  Should Applicant disagree with the Examiner’s rationale/analysis as supported by Applicant’s specification as figures and described above, Applicant is requested to please articulate, with sufficient specificity, where in the specification there is support for the above claim feature, and why the Examiner’s reading of the specification and drawings is incorrect.  
The remaining claims are rejected based on their dependencies. 
Clarification and correction are required. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference on the PTO-892 is relevant to machine learning and model deformation.
*   *   *   *   *
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613